J-S17017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                   OF PENNSYLVANIA
                         Appellee

                    v.

TODD A. MOWERY

                         Appellant                 No. 2002 MDA 2019


    Appeal from the Judgment of Sentence imposed November 13, 2019
           In the Court of Common Pleas of Lackawanna County
             Criminal Division at No: CP-35-CR-0000624-2018


BEFORE: PANELLA, P.J., STABILE, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                     FILED NOVEMBER 09, 2020

     Appellant, Todd A. Mowery, appeals from the judgment of sentence

imposed in the Court of Common Pleas of Lackawanna County on November

13, 2019.   Counsel has filed a brief and petition to withdraw pursuant to

Anders v. California, 386 U.S. 738 (1967) and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). We grant counsel’s petition to withdraw,

and affirm Appellant’s judgment of sentence.

     The factual and procedural background is not at issue.       Briefly, on

August 26, 2019, Appellant entered an open guilty plea to one count of simple

assault, a misdemeanor of the second degree carrying a maximum fine of

$5,000 and two years’ imprisonment.       Prior to acceptance of the plea,

Appellant completed and signed a written guilty plea colloquy, which was

supplemented by an oral colloquy on the record.     The colloquies informed
J-S17017-20


Appellant of the nature of the charges against him, the rights he was giving

up, and the maximum sentence for the crime. Following these colloquies,

Appellant admitted to committing simple assault.

       On November 13, 2019, the trial court sentenced Appellant to 12 to 24

months’ incarceration.       After the trial court denied Appellant’s motion for

reconsideration, Appellant filed the instant appeal. In response to the trial

court’s order pertaining to the filing of a Pa.R.A.P. 1925(b) concise statement,

counsel filed a statement pursuant to Pa.R.A.P. 1925(c)(4), informing the trial

court of his intention to file an Anders brief instead of a concise statement

pursuant to Rule 1925(b).

       The Anders brief challenges the discretionary aspects of Appellant’s

sentence (based on the summary of the argument and the Pa.R.A.P. 2119(f)

statement), jurisdiction of the trial court, validity of the plea, and legality of

the sentence (based on the review of argument section).1 Before we address

the merits of the challenge, however, we must consider the adequacy of

counsel’s compliance with Anders and Santiago.             Our Supreme Court

requires counsel to do the following.



____________________________________________


1 We previously denied counsel’s petition to withdraw and remanded to the
trial court for counsel to file a proper Anders brief or an advocate brief. See
Commonwealth v. Mowery, No, 2002 MDA 2019, unpublished
memorandum at 5 (Pa. Super. filed August 14, 2020). On August 28, 2020,
counsel filed a new Anders brief and application to withdraw, which is the
subject of the instant appeal. Appellant did not respond to counsel’s Anders
brief and application to withdraw.

                                           -2-
J-S17017-20


      Prior to withdrawing as counsel on a direct appeal under Anders,
      counsel must file a brief that meets the requirements established
      by our Supreme Court in Santiago. The brief must:

            (1) provide a summary of the procedural history and facts,
      with citations to the record;

           (2) refer to anything in the record that counsel believes
      arguably supports the appeal;

             (3) set forth counsel’s conclusion that the appeal is
      frivolous; and

             (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

      Counsel also must provide a copy of the Anders brief to his client.
      Attending the brief must be a letter that advises the client of his
      right to: (1) retain new counsel to pursue the appeal; (2) proceed
      pro se on appeal; or (3) raise any points that the appellant deems
      worthy of the court[’]s attention in addition to the points raised
      by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 879–80 (Pa. Super. 2014).

      As noted, in his Rule 2119(f) and summary of the argument, Appellant

argues that the sentence was excessive. In the argument section of the brief,

however, Appellant reiterates that since Appellant pled guilty, Appellant’s

reasons for challenging the sentence are limited to three grounds: jurisdiction

of the court, validity of the plea, and legality of the sentence.     The only

difference between the current Anders brief and the previous one is that

counsel now recognizes that the discretionary aspects of Appellant’s sentence

can be challenged.




                                     -3-
J-S17017-20


      We will address the challenge to the discretionary aspects of his

sentence first.   Challenges to the discretionary aspects of sentence are

reviewed for an abuse of discretion. Commonwealth v. Moury, 992 A.2d

162, 169 (Pa. Super. 2010). As we reiterated in Moury:

      [A]n abuse of discretion is more than a mere error of judgment;
      thus, a sentencing court will not have abused its discretion unless
      the record discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will.
      In more expansive terms, our Court recently offered: An abuse
      of discretion may not be found merely because an appellate court
      might have reached a different conclusion, but requires a result of
      manifest unreasonableness, or partiality, prejudice, bias, or ill-
      will, or such lack of support so as to be clearly erroneous.

      The rationale behind such broad discretion and the concomitantly
      deferential standard of appellate review is that the sentencing
      court is in the best position to determine the proper penalty for a
      particular offense based upon an evaluation of the individual
      circumstances before it.

Id. at 169-70 (quoting Commonwealth v. Walls, 926 A.2d 957, 961 (Pa.

2007) (internal citations omitted)).

      Additionally, because “there is no absolute right to appeal when

challenging the discretionary aspect of a sentence,” Commonwealth v.

Dodge, 77 A.3d 1263, 1268 (Pa. Super. 2013), an appellant challenging the

discretionary aspects of a sentence must invoke this Court’s jurisdiction by

satisfying a four-part test. We must determine: 1) whether the appellant has

filed a timely notice of appeal; (2) whether the issue was properly preserved

at sentencing or in a motion to reconsider and modify sentence; (3) whether

the appellant’s brief has a fatal defect; and (4) whether there is a substantial


                                       -4-
J-S17017-20


question that the sentence appealed from is not appropriate under the

Sentencing Code. Moury, 992 A.2d at 169-70.

      For purposes of our review, we accept that Appellant has met the first

three requirements of the above test. Therefore, we must determine whether

Appellant raised a substantial question. Whether a particular issue constitutes

a substantial question regarding the appropriateness of sentence is a question

to be evaluated on a case-by-case basis.      See, e.g., Commonwealth v.

Kenner, 784 A.2d 808, 811 (Pa. Super. 2001), appeal denied, 796 A.2d 979

(Pa. 2002).

      As noted in Commonwealth v. Mastromarino, 2 A.3d 581 (Pa. Super.

2010),

      [a] substantial question will be found where an appellant advances
      a colorable argument that the sentence imposed is either
      inconsistent with a specific provision of the Sentencing Code or is
      contrary to the fundamental norms which underlie the sentencing
      process. At a minimum, the [Pa. R.A.P.] 2119(f) statement must
      articulate what particular provision of the code is violated, what
      fundamental norms the sentence violates, and the manner in
      which it violates that norm.

Id. at 585-86 (citation omitted); see also 42 Pa.C.S.A. § 9781(b).

      A review of Appellant’s statement of questions and Pa.R.A.P. 2119(f)

statement reveals that Appellant failed “to articulate what particular provision

of the code is violated, what fundamental norms the sentence violates, and

the manner in which it violates that norm.”       Pa.R.A.P. 2119(f).    Indeed,

Appellant merely argues that the sentence was “harsh” and that he should

have been given probation instead of imprisonment. Appellant’s Brief at 4.

                                     -5-
J-S17017-20


Bold allegations of excessiveness, such the one raised here, are insufficient to

raise a substantial question for our review. See, e.g., Commonwealth v.

Bromley, 862 A.2d 598 (Pa. Super. 2004) (defendant did not raise substantial

question by merely asserting sentence was excessive when he failed to

reference any section of Sentencing Code potentially violated by sentence);

Commonwealth v. Trippett, 932 A.2d 188 (Pa. Super. 2007) (bald

allegation of excessiveness does not raise a substantial question). As such,

we find Appellant’s bald allegation insufficient to permit discretionary review.

      Even if we were to address the merits of the contention (i.e., excessive

sentence), Appellant would not be entitled to relief.

      The   trial   court,   after   considering,   inter   alia,   the   pre-sentence

investigation report, imposed a sentence falling within the standard range of

the sentencing guidelines. Regarding the reasons for the sentence imposed,

the record shows that trial court did not credit Appellant’s argument that a

probationary sentence, as suggested by defense counsel, would suffice for

Appellant’s rehabilitation, and it did not believe that Appellant did anything to

address his issues with alcohol even after the conduct that give rise to the

instant criminal matter. Indeed, the trial court noted:

      [T]here is nothing in his record that indicates that. Quite frankly,
      the fact that he failed to go for any type of treatment prior and
      indicated that he was out of it that evening of the assault that he
      doesn’t remember what happened and continues to indulge and
      has had no motivation whatsoever, the sentence will be in the
      standard range of 12 to 24 months.

Id. at 7.

                                         -6-
J-S17017-20



       In light of the foregoing, we conclude that the trial court did not abuse

its discretion in fashioning Appellant’s sentence.

       Next, we address the claim that the trial court lacked jurisdiction to take

Appellant’s plea. We disagree.

       It goes without saying that jurisdiction is of two sorts: jurisdiction
       of the subject matter in the case, and jurisdiction of the parties
       involved. An objection to lack of subject-matter jurisdiction can
       never be waived; it may be raised at any stage in the proceedings
       by the parties or by a court in its own motion. The familiar axiom
       that a guilty plea waives all nonjurisdictional issues is merely a
       reflection of this general principle. Jurisdiction of the person, on
       the other hand, may be created by the consent of a party, who
       thereby waives any objection to defects in the process by which
       he is brought before the court. We have no doubt that a plea of
       guilty constitutes a waiver of jurisdiction over the person of the
       defendant.

Commonwealth v. Little, 314 A.2d 270, 272 (Pa. 1974) (internal citations

and quotation marks omitted).

       Turning to subject matter jurisdiction, “our initial inquiry is directed to

the competency of the court to hear and determine controversies of the

general class to which the case presented for consideration belongs.” Id. In

the instant matter the competency of the Court of Common Pleas of

Lackawanna County to entertain a guilty plea by Appellant relating to criminal

conduct that occurred within Lackawanna County is beyond question.2


____________________________________________


2 Article V, Section 5(b) of the Pennsylvania Constitution provides that the
courts of common pleas of each judicial district of the Commonwealth are



                                           -7-
J-S17017-20


       “[T]o invoke this jurisdiction, something more is required; it is

necessary that the Commonwealth confront the defendant with a formal and

specific accusation of the crimes charged.” Id. at 273.

       In Commonwealth v. King, --- A.3d ----, 2020 WL 4140069 (Pa. July

21, 2020), the Supreme Court noted that “the continuing validity of Little’s

statement that formal notice is a component of subject matter jurisdiction is

suspect.”    Id. at *5 n.9.      In the Anders brief, which was filed after the

issuance of King, Appellant makes no mention of King.           Even if a formal

notice is no longer a component of subject matter jurisdiction, notice to

Appellant is not at issue here. Accordingly, Appellant’s claim that the trial

court lacked jurisdiction to entertain Appellant’s guilty plea is without merit.

       Next, Appellant alleges that his plea was unknowing and involuntary.

We disagree.

       “Our law is clear that, to be valid, a guilty plea must be knowingly,
       voluntarily and intelligently entered.” Commonwealth v.
       Pollard, 832 A.2d 517, 522 (Pa. Super. 2003). In
       Commonwealth v. Fluharty, [632 A.2d 312 (Pa. Super. 1993)],
       we set forth guidelines to determine the validity of a guilty plea:

              In order for a guilty plea to be constitutionally valid,
              the guilty plea colloquy must affirmatively show that
              the defendant understood what the plea connoted and
              its consequences. This determination is to be made by
              examining the totality of the circumstances
              surrounding the entry of the plea. [A] plea of guilty
              will not be deemed invalid if the circumstances
____________________________________________


vested with “unlimited original jurisdiction in all cases except as may
otherwise be provided by law.”


                                           -8-
J-S17017-20


            surrounding the entry of the plea disclose that the
            defendant had a full understanding of the nature and
            consequences of his plea and that he knowingly and
            voluntarily decided to enter the plea.

      Id. at 314 (quotation marks and citations omitted). “Our law
      presumes that a defendant who enters a guilty plea was aware of
      what he was doing. He bears the burden of proving otherwise.”
      Pollard, 832 A.2d at 523 (citations omitted). “[W]here the record
      clearly demonstrates that a guilty plea colloquy was conducted,
      during which it became evident that the defendant understood the
      nature of the charges against him, the voluntariness of the plea is
      established.” Commonwealth v. McCauley, 797 A.2d 920, 922
      (Pa. Super. 2001). Thus,

            [a] court accepting a defendant’s guilty plea is
            required to conduct an on-the-record inquiry during
            the plea colloquy. The colloquy must inquire into the
            following areas:
            (1) Does the defendant understand the nature of the
            charges to which he or she is pleading guilty or nolo
            contendere?
            (2) Is there a factual basis for the plea?
            (3) Does the defendant understand that he or she has
            the right to trial by jury?
            (4) Does the defendant understand that he or she is
            presumed innocent until found guilty?
            (5) Is the defendant aware of the permissible range
            of sentences and/or fines for the offenses charged?
            (6) Is the defendant aware that the judge is not bound
            by the terms of any plea agreement tendered unless
            the judge accepts such agreement?

      Pollard, 832 A.2d at 522–23 (citations omitted).

Commonwealth v. Rush, 909 A.2d 805, 808-09 (Pa. Super. 2006).

      Applying the above authorities, we conclude that the record belies

Appellant’s assertion that his plea was not entered knowingly and/or

involuntarily. Indeed, a review of the written guilty plea colloquy and the oral

plea colloquy shows that each of the six above inquiries was thoroughly

                                     -9-
J-S17017-20


covered, and it shows that Appellant had a full understanding of the nature

and consequences of his plea and that he knowingly and voluntarily decided

to enter the guilty plea.

      As summarized above, on August 26, 2019, Appellant pled guilty to the

amended count of simple assault. Prior to the trial court accepting the guilty

plea, Appellant completed and signed a written guilty plea colloquy, which was

supplemented by an on-the-record oral colloquy.       The colloquies informed

Appellant of the nature of the charges against him, the rights he was giving

up by pleading guilty, and the maximum sentence for the crime of simple

assault.   Finally, Appellant admitted that he intentionally, knowingly, or

recklessly caused bodily injury to the victim by placing his fingers inside the

victim’s vagina and threatened her. See N.T. Guilty Plea Hearing, 8/26/19,

at 2-4. In light of the foregoing, we conclude that Appellant’s claim that his

guilty plea was not entered knowingly and/or voluntarily is without merit.

      Finally, while Appellant alleges that the sentence imposed was illegal,

the argument associated with this legality of sentence claim is more properly

a challenge to the discretionary aspects of the sentence. Indeed, Appellant

discusses the sentencing discretion of the trial court.   Anders Brief at 13.

Even as a challenge to the discretionary aspects, there is nothing in the record

that would support such a claim for the reasons provided infra in connection

with the challenge to the discretionary aspects of his sentence.




                                     - 10 -
J-S17017-20


      We have conducted an independent review of the record and addressed

Appellant’s arguments on appeal. Based on our conclusions above, we agree

with Appellant’s counsel that the issues Appellant seeks to litigate in this

appeal are without merit.   We affirm the judgment of sentence and grant

counsel’s application to withdraw.

      Judgment of sentence affirmed. Application to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/09/2020




                                     - 11 -